Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-9, 21-22, & 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho PG Pub US 2012/0250431 A1.

Regarding claim 1, Cho discloses:
a host configured to control performance of a memory operation on data in a buffer comprising multiple caches, the host comprising a processor, a system controller, a memory and bus controller, a peripheral and bus controller, and a host memory (a command processor configured to decode a plurality of control signals and a command code, and output the decoded signals as a control pulse signal [0012] the memory block 100 may be divided into a plurality of planes, that is, first and second planes 110 and 120 [0024]); a 
memory device including the buffer (A memory block of a semiconductor memory apparatus may be divided into a plurality of planes. Each of the planes may include a plurality of memory cell arrays and a plurality of page buffers [0005]); and 
a set feature interface internal to the host and associated with the system controller, wherein the set feature interface includes a plurality of features and a plurality of options, the plurality of features and the plurality of options are selectively enabled via input of commands from the processor (The command processor 200 is configured to decode a plurality of control signals ALE, CLE, and /WE and the command code CMD_CODE and output the decoded signals as a control pulse signal ALEDONE_PRE [0028]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Cho also discloses:
wherein one of the plurality of features is a direction to a selection of page buffer operation, a plane selection, a buffer selection of a single cache, and a buffer selection of a multiple cache (the feature is the selection of plane, and selection of buffer via selecting plane [0009]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Cho also discloses:
wherein the feature is to direct a selection of a page buffer operation (it is not disclosed if the “selection of a page buffer operation” is selecting which page buffer to use, or what operation [read or write] is selected), the page buffer operation is performed on the buffer (The write enable signal /WE is used as an internal clock signal ICLK for latching the address ADDR, when the address latch enable signal ALE is activated at a high level [0029]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 2. Cho also discloses:
wherein the feature is to direct a plane selection, wherein a particular plane is selectively enabled (The command processor 200 is configured to decode a plurality of control signals ALE, CLE, and /WE and the command code CMD_CODE and output the decoded signals as a control pulse signal ALEDONE_PRE [0028]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 5. Cho also discloses:
wherein plane selection can select a single plane, a plurality of planes, and all planes (since there are only 2 planes shown in the example, a plurality oc planes and all the planes are the same [0011]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 2. Cho also discloses:
wherein the feature is to selectively enable a buffer selection of a particular single cache, wherein the option to select the particular single cache, the particular cache can be a secondary data cache or a primary data cache via the entry of one data value in a cache (the enabling of any/all the caches is explained in [0011]).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 2. Cho also discloses:
wherein the feature is to direct a buffer selection to multiple caches simultaneously, and wherein a number of options corresponding to the buffer selection to multiple caches can be enabled to select the option to select the multiple cache, the selected cache can be a secondary data cache and multiple primary data caches via entry of one data value in a cache [0011].

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. Cho also discloses:
wherein a plurality of set features interfaces are maintained when the memory device includes a plurality of memory devices (The input/output buffer 500 is configured to buffer an external address and an external command code which are transferred through an external interface channel I/O during each command cycle, and output the buffered signals as an address ADDR and a command code CMD_CODE [0027]).

Regarding claim 21, Cho discloses:
providing a first set features command from a host to a memory device to perform a memory operation on data in a buffer internal to the memory device (examples of memory operations are reset memory or data I/O [0005 & 0007]); and 
executing the first set features command on the memory device [0006]; 
wherein the first set features command is one of multiple set feature commands corresponding to a set features interface of a system controller coupled to the memory device (a command processor configured to decode a plurality of control signals and a command code, and output the decoded signals as a control pulse signal [0012]); and 
wherein the set features interface comprises: a plurality of features; and a plurality of options corresponding to a number of the plurality of features, with at least one of the plurality of options being a selectable type of set features command and at least one of the plurality of options being a buffer selection set features command (only page buffers allocated to a selected plane may be reset during each command cycle through the semiconductor memory apparatus [0066]).
Regarding claim 22 the limitations of this claim have been noted in the rejection of claim 21. Cho also discloses:
wherein the first set features command is a reset command, and wherein executing the reset command comprises resetting at least one of a primary data cache or a secondary data cache of the buffer (only page buffers allocated to a selected plane may be reset during each command cycle through the semiconductor memory apparatus [0066]).

Regarding claim 24 the limitations of this claim have been noted in the rejection of claim 21. Cho also discloses:
wherein the method includes providing the first set features command to the memory device from the system controller (a command processor configured to decode a plurality of control signals and a command code, and output the decoded signals as a control pulse signal [0012]).

Regarding claim 25 the limitations of this claim have been noted in the rejection of claim 21. Cho also discloses:
wherein the plurality of features comprises a buffer selection feature, and wherein the buffer selection feature has associated options for selecting from among a plurality of different data caches of the buffer internal to the memory device (only page buffers allocated to a selected plane may be reset during each command cycle through the semiconductor memory apparatus [0066]).

Regarding claim 26 the limitations of this claim have been noted in the rejection of claim 21. Cho also discloses:
wherein the set features interface is compliant with an Open NAND Flash Interface bus (the nonvolatile memory cell is a flash memory cell [0024]).

Regarding claim 27 the limitations of this claim have been noted in the rejection of claim 21. Cho also discloses:
wherein the plurality of features comprises a plane selection feature, and wherein the plane selection feature has associated options for selecting from among a plurality of different planes corresponding to a memory array of the memory device (a memory block including first and second planes; and a reset signal generator configured to generate a first reset signal by logically combining a first plane selection signal and a control pulse signal which pulses after a first programming setup pulse signal pulses during a first programming command cycle, and generate a second reset signal by logically combining a second plane selection signal and the control pulse signal which again pulses after a second programming setup pulse signal pulses during a second programming command cycle after the first programming command cycle [0011]).

Regarding claim 28, Cho discloses: 
a memory device comprising an internal buffer comprising multiple data caches (the memory block 100 may be divided into a plurality of planes, that is, first and second planes 110 and 120, for example. The first plane 110 may include a plurality of first memory cell arrays and a first page buffer block, and the second plane 120 may include a plurality of second memory cell arrays and a second page buffer block [0024]); and a system controller comprising a set features interface, the set features interface comprising: a plurality of features (examples of memory features are reset memory or data I/O [0005 & 0007]); and 
a plurality of options corresponding to a number of the plurality of features, with at least one of the plurality of options being a selectable type of set features command and at least one of the plurality of options being a buffer selection set features command (The command processor 200 is configured to decode a plurality of control signals ALE, CLE, and /WE and the command code CMD_CODE and output the decoded signals as a control pulse signal ALEDONE_PRE [0028]); 
wherein the system controller is configured to provide a first set features command from to the memory device to perform a memory operation on data in the internal buffer (The write enable signal /WE is used as an internal clock signal ICLK for latching the address ADDR, when the address latch enable signal ALE is activated at a high level [0029]); and 
wherein the memory device is configured to execute the first set features command [0006].

Regarding claim 29 the limitations of this claim have been noted in the rejection of claim 28. Cho also discloses:
wherein the first set features command is executed to reset at least a first data cache and a second data cache of the multiple data caches (only page buffers allocated to a selected plane may be reset during each command cycle through the semiconductor memory apparatus [0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 23, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Fernando PG Pub US 2017/0286329 A1.

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Cho also discloses:
wherein the selection of a page buffer operation includes a copy operation, a reset operation [0009], and a swap operation.
It is noted that Cho failed to explicitly disclose copy and swap operations.
However, Fernando discloses copy operations (in Fig. 4) and swap operations (in [0177]).
The systems of Cho and Fernando are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Cho and Fernando since this would enable the system of Cho to copy or swap data between planes. This system would improve “integrity, reliability, availability, serviceability, performance etc. of the communication path [0080].” 

Regarding claim 23, the limitations of this claim have been noted in the rejection of claim 21, it is noted that Cho failed to explicitly disclose:
wherein the first set features command is a swap command, and wherein executing the swap command comprises moving data stored in a first data cache of the buffer to a second data cache of the buffer, and moving data stored in the second data cache of the buffer to the first data cache of the buffer.
However, Fernando fully details the swap operation in [0177].
The systems of Cho and Fernando are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Cho and Fernando since this would enable the system of Cho to copy or swap data between planes. This system would improve “integrity, reliability, availability, serviceability, performance etc. of the communication path [0080].” 

Regarding claim 30, the limitations of this claim have been noted in the rejection of claim 28, it is noted that Cho failed to explicitly disclose:
wherein the first set features command is executed to copy the data stored in a first data cache to a second data cache of the multiple data caches.
However, Fernando fully details copying data from one cache to another in Fig. 4 [0211]-[0218].
The systems of Cho and Fernando are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Cho and Fernando since this would enable the system of Cho to copy or swap data between planes. This system would improve “integrity, reliability, availability, serviceability, performance etc. of the communication path [0080].” 

Regarding claim 31, the limitations of this claim have been noted in the rejection of claim 30, it is noted that Cho failed to explicitly disclose:
wherein the first data cache is a secondary data cache and the second data cache is one of a plurality of primary data caches of the internal buffer.
However, Fernando fully details copying data from one cache to another in Fig. 4 [0211]-[0218].
The systems of Cho and Fernando are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Cho and Fernando since this would enable the system of Cho to copy or swap data between planes. This system would improve “integrity, reliability, availability, serviceability, performance etc. of the communication path [0080].” 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kaminaga et al. PG Pub USS 2013/0145093 A1 discloses selecting memory planes for storage.
	Fernando PG Pub 2017/0286327 A1 discloses swapping and copying operations in cache.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133